DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter
1.	Claims 1-20 are allowed.

2.	The following is an examiner’s statement of reasons for allowance:
Regarding claims 1, 10, in combination with other limitation of the claims, the prior art of record fails to disclose or specifically suggest identifying a first ear listener position in the mixed reality environment; identifying a second ear listener position in the mixed reality environment; identifying a first virtual sound source in the mixed reality environment; identifying a first object in the mixed reality environment; determining a first audio signal in the mixed reality environment, wherein the first audio signal originates at the first virtual sound source and intersects the first ear listener position; determining a second audio signal in the mixed reality environment, wherein the second audio signal originates at the first virtual sound source, intersects the first object, and intersects the second ear listener position; determining a third audio signal based on the second audio signal and the first object; presenting, via a first speaker to a first ear of a user, the first audio signal; and presenting, via a second speaker to a second ear of the user, the third audio signal, when taking the claim as a whole.


Citation of Prior Art
3.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

In view of US 2018/0101990, Yang discloses a system has first wearable device and second wearable device. The second wearable device collects environmental sound around the second wearable device and sends out the environmental sound. A computing device merges the environmental sound into audio according to index and sends the merged audio to the first wearable device, where the index is determined by relative distance and relative direction between coordinates being assigned to the first wearable device and the second wearable device in a simulated environment. The system provides a way for retrieving positions of users in a common space without additional detectors other than wearable gears. The system performing directional sound effects to users in a simulated environment. Through the first wearable device and the second wearable device, the computing device may not only obtain environmental sounds but also the indexes regarding to the relative distance and direction between these wearable devices. By utilizing some audio algorithms, such as HRTF and HOA, the computing device may merge the environmental sounds, especially the voice of speaking, to the audios being presented to the users according to these indexes. Therefore, whenever users are located in the same or different places, audio merged with the environmental sounds may be provided to the wearable devices 


In view of (US 9,955,281), Lyren discloses a system that involves processing voice of second user with HRTFs having coordinates with processor in headphones. An error is calculated of difference between coordinates of HRTFs that processed voice of second user while head of first user faced direction and coordinates of second direction while face of first user pointed in direction of SLP where voice of second user externally localized as binaural sound to first user. The HRTFs processing voice of second user is changed to reduce error during telephone call while first user wears headphones. The voice of second user processed with HRTFs while face of first user is pointed in first direction is played with speakers in headphones worn by first user during telephone call. The second direction having coordinates are measured while first user has face pointing in direction of sound localization point (SLP) where the voice of second user externally localized as binaural sound to first user when voice of second user was processed with HRTFs with head tracking in headphones worn by first user during telephone call and first direction. The DSP includes specialized hardware architecture, such as special or specialized memory architecture to fetch or pre-fetch multiple data and/or instructions concurrently to increase execution speed and sound processing efficiency and to quickly correct errors while sound externally localizes to the user. The DSP has a better power performance or power efficiency to a general-purpose microprocessor and is 


In view of (US 2014/0320389), Scavezze discloses a mixed reality interaction system comprises a head-mounted display device that is connected to a computing device. The head-mounted display device includes a display system for presenting the mixed reality environment and multiple input sensors including a camera for capturing an image of the physical object. A mixed reality interaction program is executed by a processor of the computing device to identify the physical object based on the captured image, and determine an interaction context for the identified physical object. The head-mounted display device includes a display system for presenting the mixed reality environment and multiple input sensors including a camera for capturing an image of the physical object, thus enhances the ability of the user to associate particular information sources or portals with objects in the mixed reality environment (see ¶ 0060-0067).

	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASSAD MOHAMMED whose telephone number is (571)270-7253.  The examiner can normally be reached on 9:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 571-272-7503.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ASSAD MOHAMMED/Examiner, Art Unit 2651

/DUC NGUYEN/Supervisory Patent Examiner, Art Unit 2651